Citation Nr: 1726813	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether referral for extraschedular consideration of the issue of entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from May 1988 through April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case is currently under the jurisdiction of the RO in Waco, Texas.

In April 2013, the Board declined to refer the Veteran's claim of entitlement to an evaluation in excess of 10 percent for extraschedular consideration.  The Board also denied a separate evaluation of 10 percent based on instability of the left knee.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (CAVC or Court), and in June 2014, the Court issued a Memorandum decision affirming the Board's denial of a separate evaluation based on instability and vacating and remanding the Board's decision not to refer this issue for extraschedular consideration.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Waco, Texas.  A written transcript of this hearing has been prepared and associated with the evidence of record.

In April 2015, the Board denied the issue of whether referral of the claim of entitlement to a rating in excess of 10 percent for the left knee disability for extraschedular consideration is warranted.  The Veteran again appealed to the Court.  In February 2017, the Court issued a Memorandum decision vacating and remanding the Board's decision not to refer this issue for extraschedular consideration.  The case has thus been returned to the Board for further adjudication.



FINDING OF FACT


The Veteran's left knee symptomatology is fully contemplated by the rating criteria and there is no basis for referral for extraschedular consideration.


CONCLUSION OF LAW

The criteria for referring a claim of entitlement to an evaluation in excess of 10 percent for extraschedular consideration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Letters sent to the Veteran in February 2005, November 2005, and October 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2005, July 2006, June 2010, and October 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA. The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records have also been associated with the claims file.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disability has on his daily life and employment.  The Veteran was advised of the reasons for the previous denial and of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a left knee disability on an extraschedular basis.  However, the preponderance of the evidence of record demonstrates that referral of this case for extraschedular consideration is not warranted.

The Veteran's service treatment records show that he injured his knees on several occasions during military service.  Following the submission of his claim for service connection, he was afforded a VA examination in April 2001 which showed a diagnosis of bilateral patellofemoral pain syndrome.  He was subsequently granted service connection in a September 2002 rating decision and a 10 percent evaluation was assigned.  This rating was continued by rating decisions in January and August 2005.

The Veteran's service-connected patellofemoral syndrome of the knees is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5020.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as synovitis based on the criteria found under Diagnostic Code 5020.

Under Diagnostic Code (DC) 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5260-61).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  A 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to factors such as weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the October 2004 VA examination, the Veteran reported a history of pain and stiffness of the knees which was getting worse.  He indicated that his left knee would give out and felt weak.  There was no history of swelling, heat, redness or instability.  He treated the pain with Naproxen with some relief and no side effects.  The Veteran reported temporary impairment in standing and walking upon flare-up.  There were no episodes of dislocation or recurrent subluxation and there was no inflammatory arthritis or constitutional symptoms.  With regard to the effects of the condition on the Veteran's usual occupation and daily activities, the Veteran reportedly had pain in his knees on prolonged standing or walking.  He had discomfort on squatting, climbing up and down the stairs and was unable to jump.  His daily activities were not significantly affected and he remained independent in self-care and activities of daily living.  It was noted that the Veteran's bilateral knee disorder interfered with his ability to fully enjoy recreational activities, complete vigorous household chores and engage in any forms of employment that might require continuous demanding physical endurance.

During the July 2005 VA examination, the Veteran reported stiffness, swelling and popping in his knees.  These symptoms occurred constantly but he indicated that his condition did not cause incapacitation.  At that time he was treated with knee braces and Naproxen.  He had not had any prosthetic implants of the joint.  The functional impairment was deemed to involve walking and running and he had not worked when he developed this disorder.  Examination revealed a normal range of motion that was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Veteran was afforded an additional VA examination of the knees in July 2006.  The Veteran complained of popping and a sensation of instability to valgus on the left knee.  He also complained of retropatellar pain upon using stairs.  His knees would reportedly swell if he played basketball with his kids.  The knees did not lock, give way or show lack of endurance.  The Veteran reported daily pain that he rated as a 7 to an 8 out of 10.  His pain was improved upon resting within 30 minutes.  Both knees might hurt at night sometimes, however.  There was no decrease in range of motion or joint function during flare-ups unless the knee swelled.  It was noted that a hinged brace was used.  There had been no episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  The examiner noted that there was no effect on activities of daily living but that the Veteran's knee disability did impact recreational activities.

Examination revealed a full range of motion (0 to 140 degrees).  There was no painful motion, stability was normal and McMurray's, Lachman's and Drawers testing were negative.  There was no weakness, tenderness, abnormal movement or guarding of movements, effusion, swelling or deformities.  Repetitive squats did not decrease range of motion or joint function but caused repeated painful pops on the left knee.  There was no indication of abnormal weight-bearing and ankylosis was not present.  Leg length was normal and there was no inflammatory arthritis.  X-ray examination revealed linear ossification at medial supracondylar region of the left femur suggesting Pellegrini-Stieda disease.  There was also a small ossification inferior to the left patella.  Otherwise, the X-ray was negative and showed a plain radiographic study of the knee.  The diagnosis was post-traumatic Pellegrini-Stieda disease of the left knee.

An October 2006 record also notes that the Veteran had to wear a knee brace most of the time.  An April 2008 prison note indicates that the Veteran was suffering from left knee problems.  It was questioned whether the Veteran could wear his brace in prison, and if so, whether he would need a single cell.

A May 2010 VA medical record notes that the Veteran was not wearing his knee braces, even though he reported that he has to wear them all the time.  He stated he was not wearing them because he could not get them on with his jeans on.  He also reported that he left his cane in the car.

An October 2010 general VA examination report notes that the Veteran's patellar femoral syndrome (PFS) and left knee had no effects on his usual occupation or his usual daily activities.  The Veteran reported that he was taking college courses while seeking employment.  Examination revealed no objective evidence of pain on active motion and no pain on motion after at least three repetitions.  The examiner concluded that the Veteran's PFS had no effect on usual occupation and resulting work problems and no effect on usual daily activities.  The Veteran could function in an occupational environment based on his service-connected conditions.  However, it was noted that his nonservice-connected substance abuse could hinder him from employment.

An April 2011 VA medical record notes that the Veteran stated that he sometimes finds it difficult to walk with swelling and pain.  He "stated that he was given a leg brace but he left it in the car due to warm weather temperatures.  [He] stated that it is uncomfortable to wear under his clothing and with the warm weather approaching."  

An August 2011 VA examination report noted a diagnosis of mild degenerative joint disease of both knees.  The Veteran stated that he had pain and swelling of the knees and that they gave out and sometimes locked up.  He wore braces on both knees and stated that the left knee was worse than the right.  The Veteran denied flare-ups.  There was no indication that the Veteran's bilateral knee disorder resulted in functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation or prosthesis.  The examiner noted that the Veteran's bilateral knee disorder did not impact his ability to work.  In summary, the examiner wrote that the Veteran's bilateral knee examination was essentially normal.  The mild degenerative joint disease found on X-ray examination was consistent with normal findings for the Veteran's age.

A September 2011 VA medical record notes that the Veteran's left knee hyperextends with a pop.

A September 2011 VA medical record notes that the Veteran asked "for custom braces as the OTC ones, although with side struts, won't help with the hyperextension."  It was noted that the Veteran's current hinged braces are not preventing knee collapses.

Multiple VA medical records note that the Veteran wears knee braces for knee pain.  A September 2011 record expressly notes that "[t]he veteran "is requesting a consult for knee braces.  He states that he is service connected for both knees.  He constantly has knee pain.  The request is for Temple Orthopedics (special kind of brace) he states."

The Veteran testified at his July 2012 Board hearing that his knees affected his job performance.  He testified that, when interviewing for previous jobs, "[t]hey'll go through the interview and then ask me what my disability is and I show them my braces.  Most of the time I wear long pants and they don't call me back."  He reported he is able to walk about 40 to 50 yards before his knees give out but that he does a lot of walking in his current job.

The preponderance of the above evidence demonstrates that the Veteran's claim should not be referred to the AOJ for extraschedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the evidence of record and the Veteran's lay assertions.  However, there is no basis for referral for extraschedular consideration in this case.  In the June 2014 CAVC Memorandum, the Court found that the Board failed to explain how a diagnostic code based on limitation of motion accounts for the Veteran's complaints of pain, swelling, and popping, and the Board failed to explain how, if at all, the Veteran's Pellegrini-Stieda disease is contemplated in the assigned disability rating.  

[The Veteran's representative before the Court also argued that the Board failed to discuss how the rating criteria contemplated complaints of "giving way" and "locking on use"; however, the Board observes that its reasons and bases for denying a higher schedular rating were upheld by the Court which included the Board's discussion on why a higher or separate rating was not warranted under Diagnostic Code 5257 (recurrent subluxation or lateral instability), which contemplates instability in the knee, and Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), which contemplate locking of the knee.]  

First, with respect to Pellegrini-Stieda disease, service connection has been in effect for patellofemoral pain syndrome of the left knee since November 30, 2000 and over the course of the years, x-rays have showed evidence of Pellegrini-Stieda disease affecting the left knee.  The Board notes that, when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, there has been no attempt by VA to distinguish any functional impairment associated with the left knee from Pellegrini-Stieda disease from any functional impairment associated with the left knee from patellofemoral pain syndrome.  Rather, all functional impairment associated with the left knee has been evaluated as associated with the service connected disability.  See, e.g., RO rating decision dated in December 2006.  Thus, the critical inquiry for the Board is the severity of the functional impairment associated with the Veteran's left knee, regardless of the cause.  

With respect to the Veteran's pain and swelling, the criteria expressly recognize that limitation of motion can be shown by findings such as swelling and painful motion.  Under 38 C.F.R. § 4.45, "[p]ain on movement, swelling, deformity or atrophy on disuse" are expressly listed as factors to be considered when evaluating joint disability.  38 C.F.R. § 4.45(f)."  Thus, Diagnostic Code 5020 contemplates pain and swelling.  

"Popping" is not specifically mentioned under the rating schedule.  The Board finds, however, that popping is, in fact, contemplated by the applicable diagnostic code in this case.  38 C.F.R. § 4.45 notes that "[a]s regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes."  It then notes that inquiries will be directed to the following considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement; swelling; deformity; atrophy on disuse; instability of station; disturbance of locomotion; and interference with sitting, standing and weightbearing.  

Factors (a), (b), and (c) list examples of the types of impairment that constitute less movement than normal, more movement than normal, and weakened movement.  Enumerated examples of causes of less movement than normal are "ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc."  Enumerated examples of causes of more movement than normal are "flail joint, resections, nonunion of fracture, relaxation of ligaments, etc."  Examples of causes of weakened movement are "muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc."  It is apparent that the factors that are listed are mere examples rather than exhaustive lists of such types of impairment, as each ends of "etc."  

Factors (d) and (e) do not list examples of potential causes of "[e]xcess fatigability" and "[i]ncoordination, impaired ability to execute skilled movements smoothly."  The plain reading of this regulation is that any cause of impairment that results in excess fatigability or incoordination, impaired ability to execute skilled movements smoothly, may be considered when evaluating whether such impairment is present.  

Turning to the issue at hand, popping of the knee does cause a reduction in the normal excursion of the Veteran's left knee joint in different planes.  Furthermore, the Board finds that popping of the knee is contemplated in more than one of the factors listed in 38 C.F.R. § 4.45.  

The popping results in less movement than normal, and is therefore an example of the type of impairment that is contemplated by subsection (a).  Specifically, the Veteran has described the popping as slowing or otherwise impeding movement of his knee.  To the extent that there may be some type of a physical blockage that results in less movement than normal, such as synovial fluid, the movement of which results in the popping, it is similar to impairments caused by blocking and adhesions.  If the cause of the popping is unidentified, the fact that it results in less movement than normal merely makes it one of the unenumerated examples of types of impairment that result in less movement than normal.

Conversely, the Veteran has also identified that popping occurs with hyperextension, which by definition qualifies as more movement than normal and thus falls under subsection (b).  

The popping also occurs when the Veteran is moving his knee joint (whether on movement such as walking, or whether otherwise flexing or extending the leg while seated).  This popping clearly interrupts the smooth movement of the knee, and the resulting impairment of the ability to execute skilled moves smoothly, or even overall incoordination, falls squarely within subsection (e) of the impairments listed in 38 C.F.R. § 4.45.

Finally, the Veteran has associated episodes of popping with pain on activity.  (See, e.g., July 2006 VA examination report.)  Therefore, the Veteran's popping also falls under subsection (f) in that it is a manifestation of painful motion.  It also disturbs his locomotion and interferes with standing and weightbearing.  

Consequently, the Board finds that, because they fall under 38 C.F.R. § 4.45, pain, swelling, and popping are contemplated by the rating schedule.  Because he is in receipt of disability compensation under Diagnostic Code 5020, the Veteran is in receipt of compensation for pain, swelling, and popping.  Thus, the Board finds that the presence of pain, swelling, and popping is expressly contemplated by the rating schedule, and findings of such symptoms do not satisfy the first step in the Thun analysis.    

Additionally, the February 2017 CAVC Memorandum stated that "[t]he Court cannot fully understand the point the Board attempts to make regarding use of the knee brace and DC 5257 in the context of extraschedular consideration."  Specifically, as noted in the Memorandum, the Board "found that the appellant's use of a hinged brace to support his knee is contemplated under DC 5257."  In response, the appellant has noted that "he is not rated under DC 5257, so he is not being compensated for the use of a knee brace under a separate DC."  

First, the Board notes that "the use of a knee brace" is not a symptom of disability, and the Veteran has not identified any impairment that is caused by his wearing of a knee brace.  Nor does it appear in any potentially applicable rating criteria as suggestive of a disability or symptom of disability.  Therefore, the use of a knee brace for support is not a factor that needs to be accounted for when assessing the Veteran's level of impairment.  

(Parenthetically, the Board notes that the wearing of a knee brace is not a reliable medical indicator of disability.  In addition, in the case at hand, more than one piece of medical evidence suggests that the Veteran does not actually require the knee brace as much as he has indicated was necessary.  Medical records dated in May 2010 and April 2011 reflect that the Veteran has made unconvincing excuses as to why he was not wearing the braces or using a cane, despite claiming that they were constantly necessary.  If it had determined that the wearing of a knee brace results in impairment that is not contemplated by the rating criteria, the Board would have to question the credibility of the Veteran's lay testimony concerning the requirement that he wear a knee brace.)

In the case at hand, the Veteran's use of a knee brace "for support" has been suggested as evidence that his knee is unstable.  (The record also contains multiple references to the Veteran requesting a knee brace in order to control his knee pain.  This latter concern would clearly fall into the categories of "pain" or "pain on movement" that are listed in 38 C.F.R. § 4.45 and are therefore expressly contemplated by the applicable diagnostic code.)  The question at hand thus becomes whether compensation for the instability that the Veteran believes is implied by his use of a knee brace is contemplated by the rating criteria.  If it is not contemplated in the rating criteria, the appellant essentially contends that the first step of Thun would be satisfied. 

By way of history, this case arises from a December 2006 rating decision that determined that entitlement to a schedular rating in excess of 10 percent was not warranted for the Veteran's left knee disability.  The Veteran appealed this decision to the Board.  In April 2013, the Board denied entitlement to a schedular rating in excess of 10 percent for the Veteran's left knee disability and denied referral to the Under Secretary for Benefits, or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The Veteran appealed this decision to the Court.

In denying entitlement to a schedular rating in excess of 10 percent for the Veteran's left knee disability, the Court, in its June 2014 Memorandum Decision, stated the following:

Here, the appellant's 10% disability rating is based on range of motion loss in his left knee.  See R. at 8; see also 38 C.F.R. § 4.71a, DC 5299-5020 (2013).  As the Board noted, a rating based on loss of motion does not preclude a separate rating for instability when the evidence warrants a separate rating.  See R. at 9 (citing VA Gen. Coun. Prec. 9-98 (Aug. 14, 1998)).  DC 5257 provides compensation for recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

The Court finds that the Board was not clearly erroneous in its finding that an additional disability rating for instability was not warranted.  After discussing the applicable medical evidence, the Board found that DC 5257 did not apply because "no instability was clinically demonstrated on numerous VA examinations" other than a November 2007 VA treatment record that noted a "slight increase in laxity," which the Board labeled as an "outlier and not representative of the disability."  R. at 15.

In upholding the Board's denial of an increased schedular evaluation, the Court recognized that "a rating based on loss of motion does not preclude a separate rating for instability when the evidence warrants a separate rating."  The Court also recognized that the basis for the Board's denial of a separate rating for instability was that "'no instability was clinically demonstrated on numerous VA examinations,'" and found that the Board's conclusion was not clearly erroneous.

Returning to Thun, the first step in the analysis for determining whether referral for an extraschedular determination is warranted is as follows:

[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Here, the Board made such a finding.  The Board found that Mr. Thun's disability picture was not so unusual or exceptional in nature as to render his 70% schedular rating inadequate.  Mr. Thun's condition was evaluated as a mental disability pursuant to 38 C.F.R. § 4.130, DC 9411, the criteria of which was found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  

Thun, 22 Vet. App. at 118.

As in Thun, the Veteran's symptoms in this case have been evaluated under the applicable rating criteria.  Because the rating schedule does permit the assignment of separate ratings based on limitation of motion and instability, consideration has been given to whether the criteria for separate compensable ratings based on limitation of motion and instability have been met.  

In its April 2013 decision, the Board determined that the criteria for a 10 percent rating based on the limitation of motion regulations have been satisfied.  The Board further determined that the criteria for a compensable rating based on instability under Diagnostic Code 5257 have not been satisfied.  Therefore, because the applicable regulations allow for the assignment of ratings that take into consideration both limitation of motion and instability, the Board finds that "the disability picture presented in the record is adequately contemplated by the rating schedule," and the first condition in the Thun analysis is not met.  See Thun, supra.

Simply put, a rating for instability of the knee was available on a schedular basis.  Therefore, the wearing of a knee brace for instability problems is adequately contemplated by the rating schedule.  

In essence, the Veteran appears to be arguing the merits of whether he should have received a separate schedular rating for instability (manifested by his wearing a knee brace) under Diagnostic Code 5257.  That question was already settled in the Board's finding that the Veteran's left knee disability is not actually manifested by instability, and the Board's denial of such a rating has been upheld by the Court.  That question is therefore not for consideration in this decision.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Indeed, while the October 2004 VA examiner noted that the Veteran's knee disorder interfered with his ability to engage in employment that required continued demanding physical endurance, and the July 2005 examiner noted that the Veteran's knee condition had a "moderate" effect on his occupation, the October 2010 and August 2011 VA examiners were of the opinion that the knee did not impact his ability to work.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2016).  Crucially, the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  Crucially, the degrees of disability specified are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  While the Veteran testified in July 2012 that he was not getting called back after interviewing for jobs after they saw his knee brace, the Veteran's perception is not probative and outweighed by the foregoing medical evidence that fails to show the left knee manifests marked interference with employment.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim seeking referral of an evaluation in excess of 10 percent for a left knee disability on an extraschedular basis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


